Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kathleen and Harold Blick appeal the district court’s order dismissing their complaint against Long Beach Mortgage Loan Trust as barred by the doctrine of res judicata. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Blick v. Long Beach Mortg. Loan Trust 2005-WL3, No. 3:13-cv-*12700002-NKM-BWC, 2013 WL 1319369 (W.D.Va. Mar. 29, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.